                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   at CHATTANOOGA

UNITED STATES OF AMERICA                              )
                                                      )       Case No. 1:19-cr-107-HSM-SKL-01
                                                      )
v.                                                    )
                                                      )
                                                      )
JUAN SANCHEZ, JR.                                     )

                                            ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One, Count Two,

and Count Three of the seven-count Indictment (2) accept Defendant’s plea of guilty to the lesser

offense of the charge in Count One, that is of conspiracy to distribute and possess with intent to

distribute 5 grams or more of methamphetamine (actual) and 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B), to the lesser included

offense of the charge in Count Two, that is of possession with intent to distribute 5 grams or more

of methamphetamine (actual) and 50 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and to Count Three; (3) adjudicate Defendant guilty of the

lesser offense of the charge in Count One, that is of conspiracy to distribute and possess with intent

to distribute 5 grams or more of methamphetamine (actual) and 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B), to the lesser included

offense of the charge in Count Two, that is of possession with intent to distribute 5 grams or more
of methamphetamine (actual) and 50 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and to Count Three; (4) defer a decision on whether to

accept the plea agreement until sentencing; and (5) find Defendant shall remain in custody until

sentencing in this matter [Doc. 62]. Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with the magistrate judge’s report

and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation [Doc. 62] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea to Count One, Count Two, and

              Count Three of the Indictment is GRANTED;

       (2)    Defendant’s plea of guilty to the lesser included offense of the charge in Count One,

              that is of conspiracy to distribute and possess with intent to distribute 5 grams or

              more of methamphetamine (actual) and 50 grams or more of a mixture and

              substance containing a detectable amount of methamphetamine, a Schedule II

              controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B),

              to the lesser included offense of the charge in Count Two, that is of possession with

              intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams or

              more of a mixture and substance containing a detectable amount of

              methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

              §§ 841(a)(1) and 841(b)(1)(B), and to Count Three is ACCEPTED;

       (3)    Defendant is hereby ADJUDGED guilty to the lesser included offense of the

              charge in Count One, that is of conspiracy to distribute and possess with intent to

              distribute 5 grams or more of methamphetamine (actual) and 50 grams or more of
      a mixture and substance containing a detectable amount of methamphetamine, a

      Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

      841(b)(1)(B), to the lesser included offense of the charge in Count Two, that is of

      possession with intent to distribute 5 grams or more of methamphetamine (actual)

      and 50 grams or more of a mixture and substance containing a detectable amount

      of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

      §§ 841(a)(1) and 841(b)(1)(B), and to Count Three;

(4)   A decision on whether to accept the plea agreement is DEFERRED until

      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on April 10, 2020 at 9:00 a.m. [EASTERN] before a

      District Judge.

SO ORDERED.

ENTER:

                                           /s/Harry S. Mattice
                                           HARRY S. MATTICE
                                           UNITED STATES DISTRICT JUDGE




                                       3
